Citation Nr: 9924440	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a below-the-knee 
amputation of the right leg as a result of osteochondritis 
dissecans of the right talus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
following a February 1997 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for osteochondritis dissecans of the right 
talus.  Thereafter, the RO described the issue in an April 
1997 statement of the case as including a below-the-knee 
amputation.  The issues were characterized as entitlement to 
service connection for osteochondritis dissecans of the right 
talus and service connection for a right below-the-knee 
amputation.  


FINDING OF FACT

No competent medical evidence has been submitted showing that 
the veteran's current disability, namely a below-the-knee 
amputation of the right leg, is attributable to military 
service or event coincident therewith, such as 
osteochondritis dissecans of the right talus.


CONCLUSION OF LAW

The claim of service connection is not well grounded.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
right below-the-knee amputation was brought about as a result 
of his military service.  Specifically, they allege that the 
veteran sustained a right ankle injury while in basic 
training which never fully healed because of a delay in 
receiving treatment.  Moreover, they allege that the 
veteran's diabetes would not have led to the need to amputate 
the lower part of the veteran's right leg if that leg had not 
been in a weakened state due to the right ankle injury.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The veteran's service medical records include a January 1964 
entry examination that was negative for complaints, 
diagnoses, and/or treatment for a right ankle disorder.  
Thereafter, service medical records, starting in July 1964, 
show the veteran's complaints, diagnoses, and/or treatment 
for right ankle pain.  Additionally, the veteran stated in 
the foregoing records that his ankle pain had started during 
basic training.  See treatment records dated in July 1964.  A 
July 1964 right ankle x-ray was normal except for revealing 
osteochondritis dissecans of the right talus.  Thereafter, a 
July 1964 separation examination also reported that the 
veteran had osteochondritis dissecans of the right talus.  
Subsequently, an August 1964 medical evaluation board (MEB) 
examination and proceeding revealed that the veteran claimed 
to have had intermittent right ankle pain since basic 
training in approximately February 1964, which pain, 
beginning in approximately July 1964, became chronic.  
Starting in July 1964 the veteran's right ankle was 
immobilized in a cast and the veteran was placed on crutches.  
However, his adverse symptomatology did not abate.  On 
examination, the veteran could not bear weight on his right 
foot.  Nevertheless, the ankle was not swollen and had full 
range of motion.  The MEB opined that x-rays revealed a 
condition that pre-existed military service and was not 
permanently aggravated due to military service.

An October 1993 statement from the veteran's private 
physician reported that the veteran complained of pain in his 
leg, was diagnosed with severe peripheral vascular disease, 
had a history of diabetic peripheral neuropathy, and was 
status post right below-the-knee amputation.  (The Board 
notes that no other relevant medical evidence was associated 
with the record on appeal.) 

Statements from the veteran's sister, employer, and wife were 
received by the RO in November 1996 and September 1997.  In 
her November 1996 statement, the veteran's sister reported 
that the veteran came home from military service in the fall 
of 1964 wearing a cast and using crutches.  Thereafter, he 
periodically lost time from work because of leg discomfort.  
Subsequently, in the summer of 1993, the veteran had his leg 
amputated.  Similarly, in a September 1997 letter, the 
veteran's employer wrote that the veteran had chronic ankle 
pain that required that his job duties be changed.  In 
addition, the veteran's wife reported in her September 1997 
letter that she first met the veteran several months prior to 
his entry into military service and at that time he was in 
good health without any lower extremity problems.  
Subsequently, upon seeing the veteran after he had completed 
basic training, she noticed he had a limp.  The veteran told 
her at that time that he had been kicked by another soldier 
which had injured his ankle.  Thereafter, she saw the veteran 
after his separation from military service.  At that time he 
had a cast and used crutches to walk.  Since that time, even 
after the cast came off, the veteran had problems ambulating 
due to pain and swelling in his ankle.  Eventually, the 
veteran was diagnosed with diabetes and a skin ulcer 
developed over his bad ankle.  Moreover, the ulcer and 
associated infection spread and this required that his leg be 
amputated to save his life.

Given the evidence described above, the Board finds that what 
is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between the right below-the-knee amputation 
and military service.  Likewise, no medical opinion has been 
presented that tends to show a relationship between current 
disability and continued symptoms since service.  Although 
the veteran was diagnosed with osteochondritis dissecans of 
the right talus for the first time during service, no medical 
evidence has been presented that tends to link his current 
disability--below-the-knee amputation--to his in-service 
problem or to other problem coincident with service, such as 
any injury incurred during basic military training.  

The Board has considered the contentions of the veteran's 
sister, wife, and employer, as well as the veteran, made 
through written statements filed with the RO.  However, these 
statements do not provide the requisite medical nexus.  While 
these individuals are competent to provide information as to 
the visible symptoms the veteran experienced during and after 
service, they have not been shown to be competent to provide 
the medical opinion evidence necessary to make his claim of 
service connection well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (persons without medical expertise are not competent 
to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).

Therefore, because no competent medical evidence has been 
presented to link current disability--right below-the-knee 
amputation--to service, his claim is not well grounded.  The 
representative has also requested consideration of reasonable 
doubt; however, this principle does not apply until the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It has also been suggested that the Board should determine 
whether the RO complied with M21-1, Part III,  1.03(a) 
(Change 50) (Feb. 23, 1996) and M21-1, Part VI,  2.10(f) 
(Change 48) (Aug. 5, 1996).  The provisions of M21-1 Part VI, 
 2.10(f) provide that "the duty to assist will prevail 
while development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the veteran has presented a well-grounded claim.  As the 
veteran has not done so here, M21-1 Part VI,  2.10(f) is not 
applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the veteran 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit v. Brown, 5 Vet. App. 91 (1993), in 
which the Court stated that, "[i]f the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
[under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim."  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, the Board finds that the 
RO complied with 38 U.S.C.A. § 5103 and  1.03(a).



ORDER

Service connection for a below-the-knee amputation of the 
right leg as a result of osteochondritis dissecans of the 
right talus is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

